Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki (U.S. Patent Application Pub. 2020/0195343 A1) in view of Block et al. (U.S. Patent 5,204,866).

Regarding claim 2, Block et al. teaches in FIG. 1 quarter-wave plate converter 130’, laser diode 110’ and detector (photodiode) 150’.
Regarding claim 3, Block et al. teaches in FIG. 1 beam splitter cube.
Regarding claim 4, Block et al. teaches bidirectional network connection (see title and abstract).
Regarding claim 5, Solanki teaches in FIG.3 ring architecture where the gateway is coupled to two of the nodes.
Regarding claims 7-8, Solanki teaches in FIG. 6 that the gateway is coupled to a server and internet.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki and Block et al. as applied to claims 1-5 and 7-8 above, and further in view of Morrow et al. (U.S. Patent Application Pub. 2005/0276604 A1).
Solanki and Block et al. have been discussed above in regard to claims 1-5 and 7-8. Solanki further teaches in the abstract and FIG. 3 duplex ring network topology. The difference between Solanki and Block et al. and the claimed invention is that Solanki and Block et al. do not suggest how to form a ring topology with an optical bus. Morrow et al. suggests in paragraph [0042] and FIG. 5 to use mirrors to change the propagation direction of light beam and multiple optical buses to form a ring topology. One of ordinary skill in the art would have been motivated .
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki and Block et al. as applied to claims 1-5 and 7-8 above, and further in view of Oder (U.S. Patent Application Pub. 2009/0097378 A1).
Solanki and Block et al. have been discussed above in regard to claims 1-5 and 7-8. Regarding claims 10 and 13, the difference between Solanki and Block et al. and the claimed invention is that Solanki and Block et al. do not teach installing such a network in an aircraft. Oder suggests in the abstract that an optical wireless communication system can be used on board an aircraft for transmitting audio or video data to the passenger seats and supporting on-demand video. Oder teaches in FIG. 1b that the network can be laid out in appropriate places of the passage cabin. One of ordinary skill in the art would have been motivated to combine the teaching of Oder with the modified system of Solanki and Block et al. because the optical wireless communication provide a convenient way of providing high quality services to the passengers without expensive installation.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the modified system of Solanki and Block et al. in an aircraft for transmitting audio or video data to the passenger seats and supporting on-demand video, as taught by Oder.
Regarding claim 11, Oder teaches in FIG. 1b that the network can be laid out in appropriate places of the passage cabin.
.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive.
The Applicant describes Solanki and argues, “As FIG.6 of Solanki indicates, VLC link 202a (allegedly constituting the recited optical network node) includes a first set of PD and LED for the downlink channel and a second set of PD and LED for the uplink channel. (See Solanki FIG. 6 (reproduced above) (annotated).) Still further, VLC Link 202a of Solanki includes a third set of PD and LED for communicating with the LiFi Dongle 302. Furthermore, in both the first and second sets, the PD and the LED are separated by the FPGA, the ADC, and the AMP. Still further, while the first set of PD and LED uses visible light for the downlink channel, the second set of PD and LED uses invisible Infrared (IR) light for the uplink channel. Thus, first, it is not clear from the Office Action, which of the three sets of the LED and PD in a given VLC Link may be replaced by a beam splitter as proposed in the Office Action. Second, the Office Action does not articulate how the proposed modification can be technically achieved. For example, if the Visible Light PD for the downlink channel is replaced by a beam splitter, and there is no LED on the other side of the ADC, FPGA, and AMP in the downlink channel, which component in the VLC Link 1 202a will transmit optical signals to the VLC Link 2 202b? On the other hand, 
The argument is not persuasive. It is understood that Solanki uses an OEO approach, i.e. optical signal from the previous node in the bus is converted to electrical signal and then converted back into optical signal for transmitting to the next node in the bus while Block teaches eliminating the need for O/E conversion and E/O conversion along the bus and greatly simplifies the structure of the bus. The Examiner realizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Applicant argues, “Still further, it is not clear from the Office Action, whether an ordinary artisan would modify the Solanki system to include three beam splitters in each VLC Link, with one beam splitter for the downlink channel, a second beam splitter for the uplink channel, and a third beam splitter for communication with the LiFi Dongle 302.” It is clear from FIG. 1 of Block et al. that a node comprises beam splitters 140 and 120 which read on the limitation “at least one beam splitter” of claim 1.
The Applicant argues, “Further yet, it is also not clear how all three beam splitters would interact with one another and with the other components of the VLC Link such as the FPGA, the ADCs, and the AMPs.” Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the 
The Applicant argues, “Finally, even if an ordinary artisan were to somehow modify the Solanki system in view of Block, none of these three beam splitters would be ‘configured to receive an optical signal from the first optical network interface at the input and to divert a first optical signal to the second optical network interface via the first output and a second optical signal to the optical network access point via the second output,’ as recited in claim 1.” The Examiner disagrees. Block et al. teaches in FIG. 1 that for each node, there is a beam splitter100 having an input (see col. 5, lines 8-43 for the description of the operation of the second node; the first node is described here as a transmitting node, equivalent to the gateway; signal 142’ coming from the left-hand side enters the input) and a first output (indicated by the dotted line pass through the splitter) and a second output (surface 141’ of the splitter reflects the other portion upward to totally reflective coating 144', which returns all the incident energy downward to surface 141', where a portion of it proceeds straight downward to form incoming beam 145'); and an optical network access point coupled to an optical access interface of the beam splitter (first face of the splitter 140’ that intersects with the horizontal dotted line), wherein the at least one beam splitter is configured to receive an optical signal from the first optical network interface at the input and to divert a first optical signal to the second optical network interface (the second face of the splitter that intersects with the horizontal dotted line) via the first output and a second optical signal to the optical network access point via the second output (the bottom face of splitter 140’).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





skl19 August 2021




/SHI K LI/Primary Examiner, Art Unit 2637